Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 3, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150085                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  RANDY PATTERSON,                                                                                                    Justices
           Plaintiff,
  v                                                                 SC: 150085
                                                                    AGC: 0031-13
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

          On order of the Court, the complaint for superintending control is considered.
  Because the Attorney Grievance Commission did not sufficiently communicate the basis
  for its decision, we DIRECT it to provide a supplemental response, within 28 days of the
  date of this order, in support of its decision to close AGC File No. 0031-13, specifically
  explaining why it found that respondent attorney did not commit misconduct when the
  property at issue was sold based on an appraisal that did not include evaluation of the gas
  and mineral rights on the property. The supplemental answer will be considered part of
  the AGC file and held confidential pursuant to MCR 9.126.

        The complaint for superintending control remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 3, 2015
           a0527
                                                                               Clerk